Citation Nr: 0412466	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating higher than 20 percent 
for right knee arthritis.

2.  Entitlement to service connection for a claimed sinus 
condition.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to March 
1958.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision (RD) of the RO.  

The May 2002 cover letter to the NOD also shows that the 
veteran wished to submit an informal claim for PTSD and a 
clothing allowance.  A VA form referenced in that letter does 
not appear to be part of the claims file.  These matters are 
referred to the RO for the appropriate action.  

The veteran should also note that the appeal of his right 
knee disability is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  



FINDINGS OF FACT

1.  All relevant adequately identified evidence pertinent to 
a claim for chronic sinusitis has been developed.  

2.  The veteran was not discharged from service with a 
chronic sinusitis disorder.  

3.  A chronic sinusitis disorder is not shown to be 
manifested until approximately 40 years from active service.  

4.  There is no probative medical evidence showing any 
connection between a chronic sinusitis disorder and that 
veteran's service.  



CONCLUSION OF LAW

The veteran's sinusitis was not incurred during his active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Additionally, the VCAA and implementing regulations eliminate 
the requirement that a veteran submit evidence of a well-
grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claim.  In this case, VA has fulfilled its 
duties to notify and assist the veteran in the prosecution of 
his sinusitis claim, as explained in detail in the decision 
below.  

Additionally, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) appeared to hold, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the VCAA specific notice was 
provided to the veteran in June 2001, well before his March 
2002 RD.  Thus, no further action on this question is 
necessary.  

Pelegrini also appeared to hold, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  In this case, although the VCAA 
notice letter that was provided to the appellant does not use 
the specific language mentioned in Pelegrini with respect to 
the "fourth element," the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to her or his claim.  Specifically, the 
June 2002 statement of the case and Decision Review Officer 
notices, the October and April 2001 notice letters, as well 
as the June 2001 VCAA notice informed the veteran to submit 
anything that would pertain to his claim.  He was also so 
advised in the October 2001 VA examination.  He chose not to 
do so.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  


II.  Sinusitis

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease, resulting in disability, was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the in-service condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the in-service condition, see 38 C.F.R. 
§ 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to show this connection to service, a the record 
must include (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The veteran claims that he has a sinus disorder that is due 
to service.  Specifically, the April 2004 Informal Hearing 
Presentation (IHP) avers that a statement from his private 
physician shows that the veteran is a current patient, and 
that his sinus injury may be due to the veteran's in-service 
facial trauma.  The IHP also asserts that the sinus claim is 
inadequately developed because the veteran was subsequently 
not provided a VA compensation and pension examination.  

However, upon review of the veteran's SMRs, his VA outpatient 
treatment records, and the entire contents of the claims 
file, the Board must disagree, because the evidence 
preponderates against the claim.  

Service medical records reveal no treatment, complaints or 
findings of a nose or sinus condition.  The veteran's service 
medical records do reveal that he was involved in an MVA on 
December 26, 1956.  Specifically, a car in which he was a 
passenger ran into a ditch.  Line of duty determination was 
affirmative.  He fractured a tooth, in particular, his right 
upper medial incisor.  Although there was pain over the right 
and left mandible, repeat X-rays of his mandible were 
negative.  His March 1958 exit examination noted this 
history, but found that there were no residuals to his auto 
accident.  On the report of medical history at the time of 
discharge, the veteran specifically denied nose trouble and 
sinusitis.  Thus, there is no evidence of a nasal polyp 
condition or sinusitis condition in service or upon 
discharge.  

A March 1979 VA compensation and pension examination report 
also shows no complaints of a nasal polyp condition or 
sinusitis, and the examiner noted that objectively, there 
were no findings pertinent to his head, face, and neck.  

The recent medical evidence includes VA treatment records and 
private medical evidence.  Specifically, a February 2001 VA 
record reveals that the veteran was hospitalized three times 
for chronic obstructive pulmonary disease (COPD) 
exacerbations.  The record also reflects that he had 
bronchitis in August 2000, right middle lobe pneumonia in 
October 2000, and asthma in November 2000.  A March 2001 
private consultation report shows that the veteran was 
assessed with nasal polyps and chronic sinus symptoms with 
postnasal drip.  An X-ray examination report of the same date 
reveals an impression of frontal, ethmoid and maxillary 
sinusitis.  VA reports show that his sinuses were objectively 
nontender when examined in April 2001.  He was assessed with 
sinusitis.  A VA ENT record shows that in May 2001, the 
veteran underwent a nasal endoscopy.  The examiner 
recommended surgery for his nasal polyps.  

This recent evidence shows only that current conditions are 
manifested; however, no evidence is of record from 1958 until 
very recently.  

There is also no other evidence of continuity of 
symptomatology, other than the veteran's claims that a 
current sinus disorder is due to service.  See 38 C.F.R. 
§ 3.303(b).  Such claims by a veteran without demonstrated 
medical expertise or training are not probative medical 
evidence.  See Espiritu v. Derwinski, 2 Vet App 492 (1992).  

Although the veteran did submit a private medical statement 
in an attempt to remedy the lack of connection between a 
current disorder and his service, see 38 C.F.R. § 3.303(d), 
the private medical statement received by VA in March 2001, 
referencing the veteran's in-service injury, is speculative.  
This is because the examiner offered:  "due to facial trauma 
and contusion on 12/25/1956 there is a possibility that he 
sustained trauma to his maxillary, ethmoid, and frontal sinus 
cavities."  The Board observes that the Court has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Furthermore, this opinion does not link any 
current disorder with the in-service facial trauma.

Thus, although he was assessed with nasal polyps in August 
2000, there is no evidence to show that a current chronic 
nasal polyp disorder or sinusitis disorder is due to any 
facial injury, including one that happened 40 years ago 
during active service.  

Additionally, although the IHP concedes that the private 
medical statement is not enough to grant the sinus claim, the 
representative argues that therefore a VA examination is 
warranted.  In the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order to 
prevail on the issue of service connection . . . there must 
be medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury."); Pond v. West, 12 Vet. App. 341, 346 (1999).

In Wells v. Principi, the Court of Appeals for the Federal 
Circuit noted that it is not enough merely for a veteran to 
claim he is disabled in order to obligate the Secretary to 
provide a medical examination.  Wells, 326 F.3d 1381 (Fed. 
Cir. 2003).  The Federal Circuit held that the veteran is 
required to show some causal connection between his 
disability and his military service.  A disability alone is 
not enough.  Id.  Here, there is no competent evidence 
indicating that the veteran suffered an injury to his sinuses 
in service.  Specifically, while the veteran did suffer 
trauma to his mandible in service, x-rays taken at that time, 
to include x-rays of the skull, failed to indicate any sinus 
involvement.  Furthermore, there is no competent evidence 
that any current sinus or nasal condition is the result of 
trauma, let alone trauma in service.  Thus, the Board finds 
that the record does not contain competent evidence of an in-
service sinus or nasal condition or injury, nor does it 
contain competent evidence that any current nasal or sinus 
disability may be associated with the veteran's military 
service, and an examination is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4); see also Wells, supra.  

Therefore, because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not for 
application, and the claim is denied.  


ORDER

Service connection for a claimed sinus condition is denied.  



REMAND

A June 2000 RD established service connection for the 
residuals of trauma to the right knee.  The RO noted that the 
veteran's degenerative knee changes were greater on the right 
than on the left, and that the April 2000 VA examiner opined 
that the initial right knee injury could be responsible for 
the difference in the degree of disability, specifically, 
that it could hasten, advance, or worsen right knee 
disability.  Therefore, service connection for a right knee 
disability was established, and a 10 percent rating was 
assigned under Diagnostic Code (DC) 5010.  In February 2001, 
the veteran filed a claim for an increased rating of his 
right knee.  A 20 percent rating was assigned in the March 
2002 RD.  The veteran disagreed with that rating, and 
specifically contends that additional ratings are warranted 
under DC 5257.  

Additionally, recent medical evidence shows that the veteran 
was again provided a VA compensation and pension examination 
in October 2001, which revealed (1) choncrocalcinosis of the 
menisci, indicating pseudogout; (2) degenerative joint 
disease, questionably secondary to pseudogout; and (3) medial 
meniscus tear, lateral meniscus with degeneration and 
probable minor tear, ACL with partial thickness tear and mild 
sprain.  During the course of that examination, the examiner 
noted that the veteran was also followed by a private 
practioner for his right knee, as reflected by the 
prescription form with a written message offered to show that 
the veteran is totally disabled.  The record shows that the 
VA examiner specifically informed the veteran to that it 
would behoove him to provide additional clarifying 
information and records to the VARO for inclusion into his c-
file.  However, it does not appear that he has done so.  

As VA is now aware of the existence of this evidence, the 
Board determines that it must make at least one more attempt 
to solicit this private medical evidence from the veteran's 
private orthopedist, prior to further appellate review of his 
knee claim.  

The case is REMANDED to the RO for the following development:

1.  Send the veteran at least 3 copies of 
VA Form 21-4142, and ask him to 
specifically provide information for the 
private orthopedist who provided him with 
the August 8, 2001 prescription form 
reflecting that he is totally disabled, 
as well as any other private practioners 
that treat his right knee.  

2.  If the veteran responds, the RO 
should obtain any indicated records that 
are not currently in the file.  In the 
event that any records, government or 
private, do not exist, the RO should 
obtain specific confirmation of this fact 
and document it in the veteran's claims 
folder.  

3.  Obtain an addendum to the October 
2001 VA compensation and pension 
examination, and ask that an examiner 
OPINE:  Is it possible to disassociate 
nonservice-connected right knee 
disability from the diagnoses that are 
due to the veteran's service-connected 
right knee disability; and if so, 
indicate which of the 3 diagnoses are 
related to the service-connected 
disability.  Provide a written opinion as 
an addendum for the record.  

4.  If the benefit sough on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



